number release date id office uilc cca_2009091108533037 ---------- from ------------------- sent friday date am to ------------------- cc ----------- subject re an fpaa should be issued an amended partnership return is a nullity unless it complies with sec_6227 request_for_administrative_adjustment in the absence of a valid aar both the government and the taxpayers are bound by the original reporting see sec_6222 and roberts v commissioner t c pincite even a valid aar does not allow us to assess if a partner object to assessment based on the aar see sec_6227 and b so the only way to protect our ability to assess is to issue an fpaa based on the original partnership return
